Citation Nr: 0410813	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than August 10, 1999, for 
a grant of entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from November 1972 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision in  February 2003 by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, on VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in April 2003, the veteran indicated 
that she wished to have a hearing before a Member of the Board at 
the RO.  However, on a form provided by the RO, she stated that 
the hearing she was requesting was a hearing before a Decision 
Review Officer at the RO.  Such a hearing was held in May 2003.  
The veteran has not since May 2003 requested a hearing before a 
Veterans Law Judge.  The Board finds that the veteran withdrew her 
earlier request for a hearing before a Veterans Law Judge.  See 38 
C.F.R. § 20.702(e) (2003).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance with 
regard to her claim. 

2.  A claim of entitlement to service connection for PTSD was not 
raised prior to August 10, 1999, and entitlement to that benefit 
was not shown until subsequent to August 10, 1999. 


CONCLUSION OF LAW

Entitlement to an effective date earlier than August 10, 1999, for 
a grant of entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Recently, the Court has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the agency of 
original jurisdiction.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Court also discussed four notice elements:  

	1.  Notice of the information and evidence not of record that 
is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will seek 
to provide;
	3.  Notice of the information and evidence the claimant is 
expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.

Id. at 14.  

VA's General Counsel has held that the statement by the Court in 
Pelegrini that 38 C.F.R. § 3.159(b)(1) and 38 U.S.C.A. § 5103(a) 
require that VA request that the claimant provide any evidence in 
his or her possession which pertains to the claim is obiter dictum 
and that 38 U.S.C.A. § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(February 24, 2004).  General Counsel continued to discuss how VA 
may determine whether failure to request the fourth element is 
harmful to a claimant and that if no harm is found that VA may 
proceed to render a decision without further notice.

In the veteran's case, a rating decision in February 2003 granted 
her claim of entitlement to service connection for PTSD effective 
July 16, 2002.  The RO notified the veteran of that rating action 
in February 2003, to include citing to the reasons for the 
selection of July 16, 2002, as the effective date of the grant.  
Prior to that rating action, in September 2002 and November 2002 
letters, the RO had notified the veteran of the evidence which VA 
had obtained and the evidence which the veteran should submit in 
support of her claim of entitlement to service connection for 
PTSD.  The Board finds that the RO's September 2002 and November 
2002 letters complied with VA's duty to notify the veteran under 
the VCAA and its implementing regulations concerning her claim for 
service connection for PTSD in that they specifically advised the 
veteran to submit evidence relevant to her claimed in-service 
stressors, advised her of the need for competent evidence of 
current disability and an opinion relating such to service, 
requested her to advise VA of any additional evidence she wanted 
considered in her appeal, and also told her that VA would request 
records on her behalf if provided with sufficient identifying 
information, and, if necessary, the appropriate release.  After 
the September 2002 letter the veteran specifically indicated she 
had no evidence to submit and she did provide additional stressor 
information in response to the November 2002 request letter.  

In March 2003, the veteran filed a notice of disagreement with the 
effective date assigned for the grant of service connection for 
PTSD.  In a recent opinion, VA's General Counsel considered the 
question of whether  VA must notify a claimant via a VCAA letter 
of the information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in response to 
VA's notice of its decision on a claim for which VA has already 
notified the claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it deems 
proper under applicable regulations and issue a statement of the 
case if the action does not resolve the disagreement either by 
grant of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103 notice, VA 
receives a notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  

See VAOPGCPREC 8-2003 (December 22, 2003).  This General Counsel 
opinion is binding on the Board.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507 (2003).  The Board finds that, in the 
veteran's case, under the holding of VAOPGCPREC 8-2003, further 
notice from VA to the veteran is not required with regard to her 
claim for an earlier effective date for the grant of service 
connection for PTSD.  In the May 2003 supplemental statement of 
the case of the legal authority governing determinations as to 
effective dates, the evidence considered and the reasons and the 
bases for the determination made in her case.  The RO included a 
detailed discussion as to the finality of prior decisions relevant 
to psychiatric disability, the absence of any claim based on clear 
and unmistakable error, and, the lack of any written statement 
that could be considered an earlier claim for the benefit sought, 
and the lack of a diagnosis of PTSD prior to August 1999.  The RO 
specifically advised the veteran that the date assigned 
represented the date of the first claim of entitlement to service 
connection for PTSD.  Based on these facts the veteran has been 
fully advised as to what evidence would be required to show 
entitlement to an earlier effective date.  She has not responded 
with additional evidence or argument, instead asserting 
entitlement to an earlier date based on evidence and argument 
already in the claims file and considered in this appeal.

VA has also fulfilled its duty to assist the veteran under the 
VCAA and its implementing regulations with regard to the claim 
decided herein.  The RO obtained the veteran's service personnel 
records and afforded the veteran a hearing before a Decision 
Review Officer.  The RO determined that the record with regard to 
the earlier effective date claim was then complete.  Neither the 
veteran nor her representative has identified any additionally 
available evidence which is pertinent to the appeal.  In this 
case, based on a determination as to the earliest date of receipt 
of the claim for benefits, remand for additional development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).  As such, the Board finds that all evidence 
necessary for an equitable resolution of the claim on appeal 
decided herein has been obtained.

Legal Criteria

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2002).

Any communication or action, indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  See also 38 C.F.R. § 3.1(p) (2003) 
(Claim--Application means a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit); 38 C.F.R. § 3.160(c) (2003).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant 
of direct service connection will be the day following separation 
from active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

The effective date of a grant of benefits based on new and 
material evidence other than service department records received 
after final disallowance is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  The effective date of a grant of benefits based 
on a reopened claim is the date of receipt of claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r).  

Factual Background and Analysis

An unappealed RO decision in December 1992 denied entitlement to 
service connection for alcohol and drug abuse and for depression, 
claimed by the veteran on her initial application form.  An 
unappealed RO decision in March 1995 denied reopening of the 
veteran's claim on the basis that new and material evidence to 
reopen the claim had not been received, specifically that the 
available evidence did not show the existence of a nervous 
disorder that was incurred in or aggravated by service.  Those 
decisions, not having been appealed, became final.  38 U.S.C.A. § 
7105(c) (West 1991 & West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1992, 1994, 2003).

In June 1997, the RO received the veteran's application for VA 
compensation benefits based on a personality disorder.  In 
November 1997, the RO denied reopening the veteran's prior claim 
of entitlement to service connection for a nervous disorder, and 
included consideration of the recent statement, noting that no 
additional evidence had been submitted to warrant reopening the 
claim.  In December 1997, the veteran clarified that she was 
seeking entitlement to benefits based on a personality disorder, 
not the previously-denied nervous disorder.  In March 1998, the RO 
advised the veteran that the November 1997 denial included 
consideration of such and further advised her of her appellate 
rights.  She then appealed the November 1997 determination, 
indicating that she was seeking service connection for a 
personality disorder that led to secondary conditions such as 
alcohol and drug abuse, depression and a nervous disorder. 

On August 10, 1999, the veteran appeared for a hearing before an 
RO Hearing Officer.  In her testimony, she described an incident 
in the X-ray department of a service department hospital while she 
was on active duty during which she was sexually assaulted.  She 
otherwise testified relevant to her entitlement to benefits based 
on psychiatric disability, specifically identifying depression, 
alcohol and drug use.

The claims file reflects receipt of medical evidence dated from 
the 1970s through 1990, as well as a private statement dated in 
1999.  These records reflect the veteran' ongoing post-service 
drug and alcohol problems and show diagnoses of depression, 
dysthymic disorder, a personality disorder and alcohol and 
substance abuse.  

A June 2002 Board decision determined that new and material 
evidence had not been presented and denied reopening of the claim 
for service connection for a psychiatric disability.  The Board's 
June 2002 decision noted that the veteran's representative had 
requested development under the provisions of 38 C.F.R. § 
3.304(f)(3), which pertains to claims for service connection for 
PTSD based on in-service personal assault, but the Board noted 
that the veteran had not alleged that she had PTSD and that none 
of the medical evidence of record suggested that the veteran had 
PTSD or any acquired psychiatric disorder due to an alleged sexual 
assault.

On July 12, 2002, the veteran underwent a VA psychiatric 
evaluation and was diagnosed with PTSD.  The examiner noted the 
veteran's in-service assault, with subsequent symptoms such as 
nightmares about such assault, as well as emotional numbness, 
flashbacks about the day of the assault and an inability to love 
her spouse.  On July 16, 2002, the RO received the veteran's claim 
of entitlement to service connection for PTSD.  In November 2002, 
the veteran submitted a statement concerning her in-service 
stressors, again citing to the in-service assault.  

In a rating decision dated in February 2003, the RO granted 
service connection for PTSD, effective July 16, 2002.  During the 
pendency of this appeal, a rating decision in May 2003 amended the 
assigned effective date to August 10, 1999.

First, the veteran contends that the effective date for the grant 
of service connection for PTSD should be September 15, 1992, the 
date of her original VA claim for benefits.  The Board emphasizes, 
however, that on VA Form 21-526, "Veteran's Application for 
Compensation or Pension," received on September 15, 1992, in 
response to a question on the form asking for the nature of 
sickness, disease or injuries for the claim is made, the veteran 
stated, "Alcoholism - Depression - T. B."  She made no reference 
to PTSD.  Nor did any of the evidence submitted and/or otherwise 
considered by the RO in connection with such initial appeal note a 
diagnosis of PTSD.  

The Board acknowledges argument made by the veteran and her 
representative, citing to EF v. Derwinski, 1 Vet. App. 324, 326 
(1991), that VA must liberally consider statements and address 
issues that are "reasonably raised" therein.  In this case, 
however, the veteran did not include PTSD in any correspondence 
and, as noted, none of the medical evidence of record prior to 
August 1999 included a diagnosis, suspected or confirmed, of PTSD.  
Thus, a review of the record reveals that the veteran did not 
identify service connection for PTSD as a benefit she was seeking 
at that time and such issue was not reasonably raised for VA 
consideration.  The Board therefore concludes that the veteran's 
claim received on September 15, 1992, as well as the later claim 
to reopen, were not claims of entitlement to service connection 
for PTSD that remained unadjudicated and pending despite rating 
actions relevant to other disabilities.  See 38 C.F.R. §§ 3.1(p), 
3.160(c).

The Board next notes that, to the extent the veteran argues that 
PTSD should be considered part of her claim for a "nervous" 
condition, the prior denials of service connection for psychiatric 
disability became final absent the veteran's appeal.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).  She has neither claimed nor identified the 
existence of any clear and unmistakable error in the prior, final 
decisions.  See 38 C.F.R. § 3.105(a) (2003); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993) (If a claimant-appellant wishes to 
reasonably raise clear and unmistakable error there must be some 
degree of specificity as to what the alleged error is and, unless 
it is the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be given 
as to why the result would have been manifestly different but for 
the alleged error).  

The Board further notes that the United States Court of Appeals 
for the Federal Circuit held, in the case of a veteran who was 
service connected for depressive neurosis and asserted a claim for 
service connection for PTSD, that a claim based upon the diagnosis 
of a new  mental disorder, taken alone or in combination with a 
prior diagnosis of a related mental disorder, states a new claim 
when the new disorder had not been diagnosed and considered at the 
time of a prior notice of disagreement.  See Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996).  The facts of the veteran's case 
are similar.  She neither identified PTSD as a diagnosis for which 
she was seeking service connection nor identified or submitted any 
competent evidence showing that she had such diagnosis prior to 
her August 10, 1999, hearing testimony first indicating that she 
had been assaulted during service followed by psychiatric 
problems.  As such, the RO properly considered effective date 
rules relevant to new claims.

The RO's May 2003 liberally construed the veteran's August 10, 
1999, testimony as an initial informal claim of entitlement to 
service connection for PTSD, even though she had not yet 
identified that diagnosis or set out that service connection for 
PTSD was a benefit which she was seeking, and, significantly, even 
though the record at that time was absent any competent diagnosis 
of PTSD.  The first written statement from the veteran 
specifically identifying the benefit sought as PTSD was actually 
received July 16, 2002, a date later than the currently-assigned 
effective date.  

The Board concludes by emphasizing that, regardless of whether the 
veteran's PTSD grant was considered based on receipt of a new 
claim or an application to reopen the earlier claims for service 
connection for substance abuse and depression, there is no basis 
in the record to award an effective date prior to August 10, 1999.  
In either instance governing laws and regulations provide for the 
assignment of an effective date based on the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Based on these facts, entitlement to 
the benefit sought was not shown until the veteran was diagnosed 
with PTSD attributed to service.  The first PTSD diagnosis in this 
record is July 12, 2002, a date later than the currently-assigned 
effective date.  No earlier diagnosis is shown.

For the above reasons, there is no basis to award the veteran an 
earlier effective date for the grant of service connection for 
PTSD on this record.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002). 


ORDER

Entitlement to an effective date earlier than August 10, 1999, for 
a grant of entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



